914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rochester HARRIS, Plaintiff-Appellant,v.D. TOBIAS, Defendant-Appellee.
No. 90-1093.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Rochester Harris, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and declaratory relief, Harris sued D. Tobias, a correctional officer at the facility where he is incarcerated.  Harris alleged violations of his eighth amendment rights.  The district court sua sponte dismissed the case as frivolous under 28 U.S.C. Sec. 1915(d).  Harris filed a timely appeal.


3
Upon review we determine that the district court properly dismissed the case.  Harris's complaint is frivolous because it lacks an arguable basis in law.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).


4
Accordingly, we hereby affirm the judgment for the reasons stated in the district court's order of dismissal filed on December 21, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.